In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                  ___________________________
                       No. 02-19-00427-CV
                  ___________________________

                    TYRONE HALL, Appellant

                                   V.

RICHARD WATHEN, LARES D. ANDEAS, CHARLES R. HONSLEY, WRAN
  HOWARD, ROBERT D. STIVERS, ALEJANDAL R. LAUREL, CECILIO
  GUERRA, SHERILYN TRENT, AND RICHARD D. FRANCO, Appellees


               On Appeal from the 30th District Court
                     Wichita County, Texas
                    Trial Court No. 183,834-A


           Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
                 Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      On January 14, 2020, we notified appellant by letter that his brief filed January

3, 2020 did not comply with Rule 38.1(a)–(d), (g)–(k) of the Texas Rules of Appellate

Procedure or Local Rule 1.A and that a compliant, amended brief was due by Friday,

January 24, 2020. See Tex. R. App. P. 9, 38, and 2nd Tex. App. (Fort Worth) Loc. R.

1. We warned that his failure to file an amended brief that complied with the rules by

January 24, 2020 could result in our striking the brief filed and dismissing the appeal

or the waiver of his noncomplying points. See Tex. R. App. P. 38.8(a), 38.9(a), 42.3.

No amended brief was received.

      On January 29, 2020, we again sent a written notice to appellant, reminding

him that we had notified him on January 14 of his brief’s deficiencies and had set

January 24 as the due date for a compliant, amended brief, and we stated that no

amended brief had been filed.      We again gave appellant a deadline for filing a

compliant, amended brief—Monday, February 10, 2020, and we stated that his failure

to file an amended brief that complies with Rule 38 of the Texas Rules of Civil

Procedure and our Local Rule 1.A. by that deadline could result in our striking the

brief he filed and dismissing the appeal. See Tex. R. App. P. 38.8(a), 38.9(a), 42.3. We

have received no response.

      Because appellant has failed to file a compliant, amended brief even after we

afforded ample opportunities to do so, we strike his brief filed January 3, 2020, and




                                           2
dismiss the appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b),

43.2(f).



                                                   Per Curiam

Delivered: March 5, 2020




                                         3